Title: From Thomas Jefferson to Charles Harrison, 13 September 1780
From: Jefferson, Thomas
To: Harrison, Charles



Sir
Richmond Sepr. 13. 1780.

I have received a Letter from Genl. Gates mentioning your desire to have your regiment of artillery filled up from the 18 mo. recruits now raised. The act of assembly left to Genl. Washington the officering and regimenting of these men. He has disposed of them into 8 new battalions and appointed officers to six of them: the remaining two battalions to be under Colo. Gibson and Brent and their officers. It is therefore not in the power of the executive to  interfere in this matter. I am not without hopes that the assembly at their ensuing session will think it prudent to begin without delay on some effectual plan for providing their whole quota of troops to serve for the war, in which case I shoud expect you woud come in for a more permanent reinforcement than the present levies woud give you. This however rests altogether with the Legislature.
I am, sir, with great respect Your most ob: servant,

Th: Jefferson

